Citation Nr: 1134654	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for otosclerosis of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.


REMAND

The Board remanded this case in September 2010, in part to afford the Veteran an examination to assess the current status of his service-connected otosclerosis.  An audiometric evaluation was conducted in October 2010 and an examination by an ear, nose, and throat physician was conducted in November 2010; the audiologist discussed the effects of the Veteran's hearing loss on his daily activities.  However, the Board also noted that the Veteran's hearing testimony, as well lay statements he had submitted, raised the question of his entitlement to an extraschedular rating, with the evidence indicating that his hearing loss due to the otosclerosis might produce greater functional impairment than is contemplated by VA's Rating Schedule.  See 38 C.F.R. §§ 3.321(b), 4.85, 4.86, 4.87 (2010); see also Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Therefore, the Board's remand also directed the RO to readjudicate the Veteran's claim for an increased rating for right ear otosclerosis, with specific consideration of whether referral is warranted for consideration of an extraschedular rating for the disability pursuant to 38 C.F.R. § 3.321(b).  However, the supplemental statement of the case in March 2011 considered only the provisions of the Rating Schedule, 38 C.F.R. §§ 4.85, 4.86.  The supplemental statement of the case did not discuss possible referral for extraschedular consideration as directed by the Board.  Thus, the Board finds that the RO did not substantially comply with the directives of the March 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).  As such, the Board finds that the claim must be remanded once more for the RO to specifically consider whether referral of the Veteran's claim for extraschedular consideration is warranted. 

Accordingly, the case is remanded for the following action:

The Veteran's claim for an increased rating for right ear otosclerosis must be readjudicated, with specific consideration of whether referral is warranted for consideration of an extraschedular rating for the disability pursuant to 38 C.F.R. § 3.321(b).  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

